Order granting motion to substitute attorneys modified by striking therefrom the provision that respondents, plaintiff's former attorneys, shall have a lien in the sum of $6,250 against any sum of money or property which defendant may turn over to plaintiff in settlement of any claim that she may have against him or otherwise, and as so modified affirmed, in so far as appealed from, without costs. This is a separation action in which judgment was entered in favor of the plaintiff and affirmed by this court. An order of substitution was unnecessary. In any event respondents were not entitled to a lien for services concededly not rendered in the action but subsequently thereto. They have neither a retaining nor a charging lien. They are not entitled to a retaining lien since, concededly, they are not in possession of any papers or property belonging to plaintiff. They are not entitled to a charging lien under the provisions of section 475 of the Judiciary Law. since they were compensated for all *898services rendered in the action, and, further, there is no “ cause of action, claim or counterclaim ” upon which respondents have a hen which, under the statute, attaches to a “ verdict, report, decision, judgment or final order ” in their Ghent’s favor. (See Harding v. Conlon, 146 App. Div. 842; Goodrich v. McDonald, 112 N. Y. 157; Williams v. Ingersoll, 89 id. 508.) Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur.